On Motion of Mr. Simpson Solicitor for the Defendant and with Consent of Mr. Hugh Rutledge Solicitor for the Complainant Ordered That John Remington junior be and he is hereby  appointed Receiver to collect the outstanding Debts and to pay the same as fast as he shall receive the same to the Parties in this Cause in equal Shares. And it is further ordered that the said John Remington do give to the Master of this Court proper Security for the faithfull Execution of this Trust.
On reading the Petitions of Henry Pendleton and John Scott18 Attornies at Law praying to be admitted Solicitors of this Court Ordered That the Prayers of said Petitions be granted and that their Names be enrolled amongst the Names of the Solicitors of this Court.
On reading the Petition of Peter Le Grand and Jonah Robert setting *601forth That on or about the 30th Day of January 1765 a Commission in Nature of a Writt de Lunático inquirendo issued from this Court directed to proper Persons therein named Commanding them to inquire into the State and Condition of one Peter Robert (then said to be a Lunatick) and that an Inquisition being duly taken on the ninth Day of February in the Year of our Lord aforesaid in Pursuance of the said Commission the said Peter Robert was then found to be a Lunatic of unsound mind and Understanding and incapable of the Government either of himself or his Person and upon the said Inquisition being returned into the said Court where it now remains as of Record the Petitioner Peter Le Grand was ap-  pointed the Guardian and Committee of the said Peter Roberts Person and Estate.
That the said Petitioner had had the Custody thereof from the Time of the said Appointment by virtue of the same But was now old and infirm therefore unable to take the Care and give the attention Necessary for the due and faithfull Execution of the said Trust.
That the said Jonah Robert was the fittest Person to succeed the said Peter Le Grand in the same as being the eldest Son of the said Peter Robert bound by filial Duty to take the best care of his father and capable thereof having attained the age of twenty one years.
And prayed that this Court would be pleased to revoke the appointment of the said Petitioner the said Peter Le Grand to the Care and Custody of the said Peter Roberts Person and Estate and to discharge him therefrom and to committ the Same to the said Petitioner Jonah. Ordered That the Prayer of the said Petition be granted. That the said Petitioner Peter Le Grand be and is hereby discharged from the said trust and that the said Petitioner Jonah Robert be and is hereby appointed Guardian and  Committee of the Person and Estate of the said Peter Robert in the Room place and Stead of the said Peter Le Grand.

 Henry Pendleton, a native of Virginia, was admitted to the Charleston bar on November 1, 1771. Elected a circuit judge in 1776, he was twice captured by the British. (McCrady, S. C. under the Royal Government, p. 481; SCHGM, XXV, 11, 12.)
John Scott, Jr., son of John Scott [merchant?], was admitted to the Charleston bar in 1769. In 1768 he had married Sarah Peronneau. If he was the loyalist of the same name who was banished in 1782, he was probably the one whose will was proved in London in 1791 (McCrady, S. C. under the Royal Government, p. 481; Salley, Marriage Notices, p. 37; SCHGM, XXXI, 196; XII, 218.)